DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
in claim 13, line 2: “the” should be inserted before “insertion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the distal end” in line 2 and in line 3, but it is not clear which distal end is being referred to.  Is it the distal end of the plug, the catheter adapter, or the needle hub?
Claim 5 recites “the proximal end” in line 2 and in line 3, but it is not clear which proximal end is being referred to.  Is it the proximal end of the plug, the catheter adapter, or the needle hub?
Claim 6 is rejected by virtue of its dependence from claim 5.
Claim 7 recites “the proximal end” in line 6, but it is not clear which proximal end is being referred to.  Is it the proximal end of the plug, the catheter adapter, or the needle hub?
Claim 8 is rejected by virtue of its dependence from claim 7.
Claim 12 recites “the distal end” in line 23 and in line 3, but it is not clear which distal end is being referred to.  Is it the distal end of the plug, the catheter adapter, or the needle hub?
Claims 13-20 are rejected by virtue of their dependence from claim 12.
Claim 16 recites “the distal end” in line 2 and in line 3 (two occurrences), but it is not clear which distal end is being referred to.  Is it the distal end of the plug, the catheter adapter, or the needle hub?
Claim 16 recites “the proximal end” in line 2, in line 3, and in line 7 but it is not clear which proximal end is being referred to.  Is it the proximal end of the plug, the catheter adapter, or the needle hub?
Claim 17 is rejected by virtue of its dependence from claim 16.
Claim 18 recites “the distal end” in line 2 and in line 3, but it is not clear which distal end is being referred to.  Is it the distal end of the plug, the catheter adapter, or the needle hub?
Claim 18 recites “the proximal end” in line 2, but it is not clear which proximal end is being referred to.  Is it the proximal end of the plug, the catheter adapter, or the needle hub?
Claim 19 is rejected by virtue of its dependence from claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teoh (U.S. Patent Publication No. 20160361519).
Regarding claim 1, Teoh teaches (Figures 1 and 3) a catheter assembly comprising a catheter hub (104) (i.e., catheter adapter), comprising a distal end, a proximal end, and a lumen end extending through the distal end of the catheter hub; a catheter (102) secured within the catheter hub (104) and extending distally from the distal end of catheter hub (104); and a needle assembly comprising a needle hub (108), comprising a distal end coupled to the proximal end of the catheter hub (104); a proximal end; a proximal chamber (166) (i.e., flashback chamber), which receives a flashback plug (118) and extends though the proximal end of the needle hub. (Paragraphs [0050]-[0051]). The flashback plug can contain a seal (132), such as a septum or a valve through which the proximal end (134) of the needle (106) passes (i.e., a through-hole disposed at a distal end of the flashback chamber; and an introducer needle press-fit within the through-hole). (Paragraph [0060]). 
Regarding claim 2, Teoh teaches a flashback plug (118) coupled to the proximal end of the needle hub, wherein the flashback plug contains a seal (132) (i.e., comprising a plug coupled to the proximal end of the needle hub, wherein the plug plugs a proximal opening of the flashback chamber) and a vent filter to permit venting (i.e., provides venting of the flashback chamber). (Paragraph [0060]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Teoh in view of Crawford (WO 9907431).
Regarding claim 9, Teoh teaches all of the limitations of the claimed invention except “wherein a distal end of the catheter comprises a notch, wherein the notch is in fluid communication with the flashback chamber.” 
Crawford, in a related field of endeavor, teaches (Figure 4) a catheter introducer needle (20) including a notch (25) in fluid communication with lumen (26) and allows blood to flow from inside lumen to the annular space between introducer needle and cannula that connects to the flashback chamber (31). (Page 6, lines 14-17).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teoh to include “wherein a distal end of the catheter comprises a notch, wherein the notch is in fluid communication with the flashback chamber” of Crawford. Doing so provides immediate indication of successful venipuncture, which is especially important when the patient has a low blood pressure or low blood flow. (Page 6, lines 19-27).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teoh in view of Burkholz (U.S. Patent Publication No. 20170120010).
Regarding claim 10, Teoh teaches all of the limitations of the claimed invention except “wherein the needle assembly further comprises a grip extending outwardly from the needle hub and distal to the distal end of the needle hub.” 
	Burkholz, in a related field of endeavor, teaches (Figures 1-2A) a catheter system comprising gripping features (154) extending outwardly in a wing-like fashion from the catheter hub (114) and distal to the distal end of the catheter hub. (Paragraph [0043]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teoh to include “wherein the needle assembly further comprises a grip extending outwardly from the needle hub and distal to the distal end of the needle hub” of Burkholz. Doing so provides a grasping surface for the medical practitioner to manipulate the catheter system. (Paragraph [0043]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teoh in view of Brimhall (CA 2203348). 
Regarding claim 11, Teoh teaches all of the limitations of the claimed invention except “wherein the introducer needle comprises a plurality of inner diameters.” 
	Brimhall, in a related field of endeavor, teaches (Figures 4, 6, 8) a multiple cross-section needle (40), for example, with proximal portion (48) formed with a different cross-section as compared to distal portion (49) (i.e., introducer needle comprises a plurality of inner diameters). (Page 9, lines 8-15). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teoh to include “wherein the introducer needle comprises a plurality of inner diameters” of Brimhall. Doing so inhibits the elastic material of the plug from taking a permanent set to the needle, which prevents blood leakage and avoids microbial infection to the patient. In addition, having a different cross-section than the distal portion of the needle provides sufficient blood flow in the annular space between the needle and the catheter. (Page 11, lines 10-21).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding claim 3, as previously discussed, Teoh teaches a flashback plug comprising a distal end, a proximal end. 
Peterson (U.S. Patent No. 5032116), in a related field of endeavor, further teaches (Figures 1 and 2) a flashback plug (10) for a catheter (11) comprising a flashback plug body (12) (i.e., tubular section disposed between the distal end of the plug and the proximal end of the plug). The plug body further comprises a passage (16) (i.e., lumen) extending through the distal end of the plug and the proximal end of the plug.  (Col. 3, lines 27-29; 34-37). The plug body (12) has a distal end (13) shaped nose (26) (i.e., neck) with a luer taper (27) for engaging in the needle hub (14) (i.e., wherein the distal end of the plug comprises a neck portion extending from the tubular section… wherein the neck portion is inserted into the proximal end of the needle hub). (Col. 4, lines 10-12).
Loveless (U.S. Patent No. 4193400), in a related field of endeavor teaches (Figures 1 and 2) an IV needle assembly with a catheter disposed around the needle and the needle hub and a plug closing the blood detection chamber. (Abstract). The air bleed plug (20) comprises an elongated axially hollow plastic cylindrical body (28) (i.e., a skirt extending from the tubular -16-section). (Col. 3, lines 34-36).
 The interior of the cylindrical body of air bleed plug (20) may be axially lined with one or more small strengthening radial ribs. The plug (20) comprises a forward edge to the hollow cylindrical body. A membrane (44) spans across and substantially closes the interior of the cylindrical body (28) a small distance to the rear of edge (32). The membrane (44) comprises an annular shoulder (34), which unitarily connects to the body (28), and a forwardly directed male bleeder projection (36) (i.e., neck). The projection is integral with annular shoulder (34) and extends forward a distance beyond the edge (32) of the cylinder (28) (i.e., an annular channel between the skirt and the neck portion, wherein the neck portion is inserted into the proximal end of the needle hub). (Col. 3, lines 39-50).
As depicted in Figure 4, truncated cone (36) (i.e., neck), while having an exterior cone shape, has a hollow interior in the form of an equilateral triangular cavity when viewed in cross-section. The cavity is tapered at the same angle of inclination as the exterior truncated cone (36). The triangular cavity (38) is sealed at blunt end. It is apparent by observation of the Figure 5 that the three corners or apexes of the triangular cavity slightly intersect the exterior surface of the truncated conical projection (36). Hence, very narrow slits (22) are created and extend substantially the entire length of truncated cone projection (36) from shoulder to blunt end. The narrow slits are sized to allow air to escape from the interior of the needle and the interior of the blood detection chamber (16) under pressure of the cardiovascular system of a patient following venipuncture (i.e., wherein an outer surface of the neck portion comprises a plurality of air vent channels configured to provide venting of the flashback chamber). (Col. 3, lines 52-68).
Erskine (U.S. Patent No. 5685855), in a related field of endeavor, teaches a catheter assembly with a plug (37) fitted with a pierceable septum (39) to facilitate transfer of fluid from or to chamber (44), (Col. 4, lines 25-27). 
However, Teoh, Peterson, Loveless, and Erskine, alone or in combination, fail to teach “wherein the proximal end of the plug comprises a luer adapter and a septum disposed within the luer adapter.” 
	Claim 4 is allowable by virtue of its dependence from claim 3.
Regarding claim 5, Teoh teaches a flashback plug comprising a distal end, a proximal end. 
Peterson, in a related field of endeavor, further teaches (Figures 1 and 2) a flashback plug (10) for a catheter (11) comprising a flashback plug body (12) (i.e., tubular section disposed between the distal end of the plug and the proximal end of the plug). The plug body further comprises a passage (16) (i.e., lumen) extending through the distal end of the plug and the proximal end of the plug. (Col. 3, lines 27-29; 34-37). The plug body (12) has a distal end (13) shaped nose (26) (i.e., neck) with a luer taper (27) for engaging in the needle hub (14) (i.e., wherein the distal end of the plug comprises a neck portion extending from the tubular section… wherein the neck portion is inserted into the proximal end of the needle hub). (Col. 4, lines 10-12).
Loveless, in a related field of endeavor teaches (Figures 1 and 2) an IV needle assembly with a catheter disposed around the needle and the needle hub and a plug closing the blood detection chamber. (Abstract). The air bleed plug (20) comprises an elongated axially hollow plastic cylindrical body (28) (i.e., a skirt extending from the tubular -16-section). (Col. 3, lines 34-36).
 The interior of the cylindrical body of air bleed plug (20) may be axially lined with one or more small strengthening radial ribs. The plug ((20) comprises a forward edge to the hollow cylindrical body. A membrane (44) spans across and substantially closes the interior of the cylindrical body (28) a small distance to the rear of edge (32). The membrane (44) comprises an annular shoulder (34), which unitarily connects to the body (28), and a forwardly directed male bleeder projection (36) (i.e., neck). The projection is integral with annular shoulder (34) and extends forward a distance beyond the edge (32) of the cylinder (28) (i.e., an annular channel between the skirt and the neck portion, wherein the neck portion is inserted into the proximal end of the needle hub). (Col. 3, lines 39-50).
As depicted in Figure 4, truncated cone (36) (i.e., neck), while having an exterior cone shape, has a hollow interior in the form of an equilateral triangular cavity when viewed in cross-section. The cavity is tapered at the same angle of inclination as the exterior truncated cone (36). The triangular cavity (38) is sealed at blunt end. It is apparent by observation of the Figure 5 that the three corners or apexes of the triangular cavity slightly intersect the exterior surface of the truncated conical projection (36). Hence, very narrow slits (22) are created and extend substantially the entire length of truncated cone projection (36) from shoulder to blunt end. The narrow slits are sized to allow air to escape from the interior of the needle and the interior of the blood detection chamber (16) under pressure of the cardiovascular system of a patient following venipuncture (i.e., wherein an outer surface of the neck portion comprises a plurality of air vent channels configured to provide venting of the flashback chamber). (Col. 3, lines 52-68).
Erskine, in a related field of endeavor, teaches a catheter assembly with a plug (37) fitted with a pierceable septum (39) to facilitate transfer of fluid from or to chamber (44), (Col. 4, lines 25-27).
However, Teoh, Peterson, Loveless, and Erskine, alone or in combination, fail to teach “wherein the proximal end of the plug comprises a luer adapter and a septum disposed within the luer adapter.” 
Claim 6 is allowable by virtue of its dependence from claim 5.
Regarding claim 7, Teoh teaches a flashback plug comprising a distal end, a proximal end. 
Peterson, in a related field of endeavor, further teaches (Figures 1 and 2) a flashback plug (10) for a catheter (11) comprising a flashback plug body (12) (i.e., tubular section disposed between the distal end of the plug and the proximal end of the plug). The plug body further comprises a passage (16) (i.e., lumen) extending through the distal end of the plug and the proximal end of the plug. The plug body (12) has a distal end (13) shaped nose (26) (i.e., neck) with a luer taper (27) for engaging in the needle hub (14) (i.e., wherein the distal end of the plug comprises a neck portion extending from the tubular section… wherein the neck portion is inserted into the proximal end of the needle hub). (Col. 4, lines 10-12).
Loveless, in a related field of endeavor teaches (Figures 1 and 2) an IV needle assembly with a catheter disposed around the needle and the needle hub and a plug closing the blood detection chamber. (Abstract). The air bleed plug (20) comprises an elongated axially hollow plastic cylindrical body (28) (i.e., a skirt extending from the tubular -16-section). (Col. 3, lines 34-36).
 The interior of the cylindrical body of air bleed plug 20 may be axially lined with one or more small strengthening radial ribs. The plug (20) comprises a forward edge to the hollow cylindrical body. A membrane (44) spans across and substantially closes the interior of the cylindrical body (28) a small distance to the rear of edge (32). The membrane (44) comprises an annular shoulder (34), which unitarily connects to the body (28), and a forwardly directed male bleeder projection (36) (i.e., neck). The projection is integral with annular shoulder (34) and extends forward a distance beyond the edge (32) of the cylinder (28) (i.e., an annular channel between the skirt and the neck portion, wherein the neck portion is inserted into the proximal end of the needle hub). (Col. 3, lines 39-50).
As depicted in Figure 4, truncated cone (36) (i.e., neck), while having an exterior cone shape, has a hollow interior in the form of an equilateral triangular cavity when viewed in cross-section. The cavity is tapered at the same angle of inclination as the exterior truncated cone (36). The triangular cavity (38) is sealed at blunt end. It is apparent by observation of the Figure 5 that the three corners or apexes of the triangular cavity slightly intersect the exterior surface of the truncated conical projection (36). Hence, very narrow slits (22) are created and extend substantially the entire length of truncated cone projection (36) from shoulder to blunt end. The narrow slits are sized to allow air to escape from the interior of the needle and the interior of the blood detection chamber (16) under pressure of the cardiovascular system of a patient following venipuncture (i.e., wherein an outer surface of the neck portion comprises a plurality of air vent channels configured to provide venting of the flashback chamber). (Col. 3, lines 52-68).
Erskine, in a related field of endeavor, teaches a catheter assembly with a plug (37) fitted with a pierceable septum (39) to facilitate transfer of fluid from or to chamber (44), (Col. 4, lines 25-27).
However, Teoh, Peterson, Loveless, and Erskine, alone or in combination, fail to teach “wherein the proximal end of the plug comprises a luer adapter and a septum disposed within the luer adapter.” 
Claim 8 is allowable by virtue of its dependence from claim 7.
Regarding claim 12, Teoh teaches a catheter assembly and related methods of blood collection comprising inserting a catheter system into vasculature of a patient, (Paragraph [0002]), wherein the catheter system comprises a catheter hub (104) (i.e., catheter adapter), comprising a distal end, a proximal end, and a lumen end extending through the distal end of the catheter hub; a catheter (102) secured within the catheter hub (104) and extending distally from the distal end of catheter hub (104); and a needle assembly comprising a needle hub (108), comprising a distal end coupled to the proximal end of the catheter hub (104); a proximal end; a proximal chamber (166) (i.e., flashback chamber), which receives a flashback plug (118) and extends though the proximal end of the needle hub. (Paragraphs [0050]-[0051]). The flashback plug can contain a seal (132), such as a septum or a valve through which the proximal end (134) of the needle (106) passes (i.e., a through-hole disposed at a distal end of the flashback chamber; and an introducer needle press-fit within the through-hole). (Paragraph [0060]).  
As previously discussed, Peterson, in a related field of endeavor, further teaches (Figures 1 and 2) a flashback plug (10) for a catheter (11) comprising a flashback plug body (12) (i.e., tubular section disposed between the distal end of the plug and the proximal end of the plug). The plug body further comprises a passage (16) (i.e., lumen) extending through the distal end of the plug and the proximal end of the plug. (Col. 3, lines 27-29; 34-37). The plug body (12) has a distal end (13) shaped nose (26) (i.e., neck) with a luer taper (27) for engaging in the needle hub (14) (i.e., wherein the distal end of the plug comprises a neck portion extending from the tubular section… wherein the neck portion is inserted into the proximal end of the needle hub). (Col. 4, lines 10-12).
Loveless, in a related field of endeavor teaches (Figures 1 and 2) an IV needle assembly with a catheter disposed around the needle and the needle hub and a plug closing the blood detection chamber. (Abstract). The air bleed plug (20) comprises an elongated axially hollow plastic cylindrical body (28) (i.e., a skirt extending from the tubular -16-section). (Col. 3, lines 34-36).
 The interior of the cylindrical body of air bleed plug 20 may be axially lined with one or more small strengthening radial ribs. The plug ((20) comprises a forward edge to the hollow cylindrical body. A membrane (44) spans across and substantially closes the interior of the cylindrical body (28) a small distance to the rear of edge (32). The membrane (44) comprises an annular shoulder (34), which unitarily connects to the body (28), and a forwardly directed male bleeder projection (36) (i.e., neck). The projection is integral with annular shoulder (34) and extends forward a distance beyond the edge (32) of the cylinder (28) (i.e., an annular channel between the skirt and the neck portion, wherein the neck portion is inserted into the proximal end of the needle hub). (Col. 3, lines 39-50).
As depicted in Figure 4, truncated cone (36) (i.e., neck), while having an exterior cone shape, has a hollow interior in the form of an equilateral triangular cavity when viewed in cross-section. The cavity is tapered at the same angle of inclination as the exterior truncated cone (36). The triangular cavity (38) is sealed at blunt end. It is apparent by observation of the Figure 5 that the three corners or apexes of the triangular cavity slightly intersect the exterior surface of the truncated conical projection (36). Hence, very narrow slits (22) are created and extend substantially the entire length of truncated cone projection (36) from shoulder to blunt end. The narrow slits are sized to allow air to escape from the interior of the needle and the interior of the blood detection chamber (16) under pressure of the cardiovascular system of a patient following venipuncture (i.e., wherein an outer surface of the neck portion comprises a plurality of air vent channels configured to provide venting of the flashback chamber). (Col. 3, lines 52-68).
Erskine, in a related field of endeavor, teaches a catheter assembly with a plug (37) fitted with a pierceable septum (39) to facilitate transfer of fluid from or to chamber (44), (Col. 4, lines 25-27).
However, Teoh, Peterson, Loveless, and Erskine, alone or in combination, fail to teach “wherein the proximal end of the plug comprises a luer adapter and a septum disposed within the luer adapter.” 
Claims 13-20 are allowable by virtue of their dependence from claim 12.
Claims 3-8 and 12-20 are also allowable over the following prior art.  
Wang (WO 2017/074684) (cited by Applicant) teaches an integrated catheter system (100) with a septum (200) that fits within the catheter hub body (120). The distal wall of the septum (200) can seal (i.e., plug) the chamber (126) to prevent fluid from leaking past the septum (200). Wang teaches that the septum canister (300) can comprise a body (302) with a distal end (304) and a proximal end (306), but does not teach “a proximal end of the plug comprising a septum disposed within the luer adapter.” (Paragraph [0059]). 
Woehr (GB 2508466) (cited by Applicant) teaches (Figure 1) a needle hub (20) that has a distal end and a proximal end. The needle hub (20) is formed with an internal chamber (26), the open proximal end of which is closed by a vented flashback plug (28), but Woehr does not teach “a proximal end of the plug comprising a septum disposed within the luer adapter.” (Page 18, lines 5-7). 
Isaacson (WO 2016/007442) (cited by Applicant) teaches (Figures 3A) an introducer needle (321) in catheter adapter that also includes a grip component (320) that includes a vent (320a) for venting gases from within introducer needle (321). For example, vent (320a) can be formed by incorporating a material (325) (i.e., plug) within grip component (320) that is permeable to gas but not to fluids. (Paragraph [0041]). Isaacson further teaches in some embodiments that the catheter adapter can include a blood-control feature such as an elastomeric valve or septum (516) that forms a seal preventing fluid from flowing through catheter adapter, but does not teach “a proximal end of the plug comprising a septum disposed within the luer adapter.”  (Paragraph [0049]).
Kinsey (U.S. Patent Publication No. 2001/0018572) (cited by Applicant) teaches (Figures 1A and 2A-2B) a self-blunting medical needle device comprising a needle member (10) and a blunting member (26), the needle member (10) containing a needle cannula (12). The blunting member (26) contains a blunting probe (28) having a blunt end (28a). The needle cannula (12) and the blunting probe (28) are disposed telescopically one within the other without obstructing flow through the needle passageway and are movable between a sharpened and blunted configuration, but Kinsey does not teach “a proximal end of the plug comprising a septum disposed within the luer adapter.” (Abstract). 
Neoh (WO 2019/008432) (cited by Applicant) teaches a catheter assembly (100), which comprises a catheter hub (102) with a catheter tube (104) attached to a hub body (103) and a needle hub (106) with a needle (108) extending through the catheter hub and the catheter tube (104). (Page 32, lines 15-18). As shown in Figure 2, a flashback plug (114) can be provided at the proximal end (118) of the needle hub to allow air to vent but stops blood from spilling out the proximal opening of the needle hub when blood enters the flashback chamber (116) during primary flashback.   (Page 32, lines 23-26).
Neoh further discloses that the proximal end of the catheter hub (102) can be sized with a female Luer taper to receive a male luer tip, (Page 34, lines 12-13), and male medical implement such as a syringe can be attached to the proximal end (118) of the needle hub (106), (Page 32, lines 27-28), but does not specifically teach “a proximal end of the plug comprising a septum disposed within the luer adapter.”  (Paragraph [0049]).
Ishida (JP 2000/116791) (cited by Applicant) teaches (Figure 1) a cannula assembly with an outer needle hub (3) and a valve body (7) (i.e., septum) installed within and sealing inner cavity (34), but does not teach “a proximal end of the plug comprising a septum disposed within the luer adapter.”  (Paragraph [0053]).
Stout (U.S. Patent Publication No. 2011/0046570) (cited by Applicant) teaches (Figure 2A) a catheter assembly (10) with a catheter adapter to control the flow of fluid through the catheter assembly. For example, in some embodiments, a septum (50) is positioned within the inner lumen (16) of the catheter adapter (14). The septum (50) generally comprises a flexible, or semi-flexible polymer plug having an outer diameter that is configured to compatibly seat within a groove or channel (60) formed on an inner surface of the catheter adapter, but Stout does not teach “a proximal end of the plug comprising a septum disposed within the luer adapter.”  (Paragraph [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng, can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/              Examiner, Art Unit 3791                                                                                                                                                                                         	9/27/2022

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791